Citation Nr: 0841893	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1960 to April 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which, in part, denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted in San Antonio, Texas in August 2008.  A 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Resource Center (AMC) in Washington, DC.

Issue not on appeal

In a July 2007 rating decision, the RO issued a decision 
which determined that new and material evidence had not been 
submitted which was sufficient to reopen the veteran's 
previously-denied claim of entitlement to service connection 
for tinnitus.  To the Board's knowledge, the veteran has not 
disagreed with that decision; that issue is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




REMAND

The veteran contends that his current hearing loss is a 
result of acoustic trauma incurred in service from exposure 
to jet engine noise while serving as an aircraft hydraulic 
specialist and from firing a .45 caliber pistol to qualify as 
a master-of-arms.  See, e.g., the August 2008 hearing 
transcript, pages 3-5.

The veteran's claims folder was referred to a VA examiner in 
June 2005, who explained that he was unable to render an 
opinion without resorting to speculation:

[I]t is the opinion of this examiner that the 
relationship of the veteran's hearing loss . 
. . to his military noise exposure cannot be 
determined without resorting to speculation.  
The veteran's service medical records 
indicated that he entered military service in 
1960 with a high frequency hearing loss in 
both ears.  His release from active duty 
physical in 1964 involved a whispered voice 
test where the 15/15 test result is 
insufficient to document any change that may 
or may not have occurred in his high 
frequency hearing.  Although the veteran was 
exposed to high levels of noise as a 
hydraulic repair specialist for aircraft 
aboard ship for two years of his military 
service he reported spending two years of his 
military service playing sports in the 
Philippines where noise exposure was much 
less.  The veteran also reported that he was 
a police officer from the time he left 
military service until he retired which would 
expose him to gun fire at least in qualifying 
every year.

In light of the June 2005 VA examiner's equivocal conclusion, 
the Board finds that a medical opinion is warranted in this 
case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the 
veteran's records to be reviewed by 
an appropriate medical professional 
in order to determine the nature and 
etiology of his bilateral hearing 
loss.  After review of all pertinent 
medical records, the reviewer should 
provide an opinion as to whether it 
is as least as likely as not that the 
veteran's bilateral hearing loss is 
related to acoustic trauma from 
military service.  If audiological 
testing is deemed by the reviewer to 
be necessary, such should be 
scheduled. A copy of the examination 
report should be associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss.  If the 
benefit sought on appeal remains 
denied, in whole or in part, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




